Title: From Alexander Hamilton to William Lindsay, 21 June 1794
From: Hamilton, Alexander
To: Lindsay, William



T. D. June 21th 1794
Sir

Your letter of the 12th instant has been duly received.
What you mention about the Ship Scorpion induces me to request that you will inform me particularly, what was the precise position of that vessel, when the intelligence of the embargo arrived, and what were the circumstances subsequent thereto. It has been alleged that something like a forcible extrication of her took place. I wish to be informed how far there is any truth in this, and what happened on the occasion. I hope your reply will be precise & circumstantial.
I am with great consideration   Sir   Your obedt Servt.

William Lindsay Esqr.Collr Norfolk

